Citation Nr: 1641221	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr. Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied reopening of the claim for service connection for PTSD.

Historically, in an unappealed April 2006 rating decision the RO denied entitlement to service connection for PTSD for no current diagnosis.  In May 2006 the Veteran submitted evidence of a PTSD diagnosis.  In a January 2007 rating decision the RO continued the denial of service connection for PTSD based on no verified stressor.  In an October 2007 statement the Veteran requested to reopen his claim for service connection for PTSD.  See VA Form 21-4138.  In an August 2008 rating decision the RO denied reopening the previously denied claimed due to no verified stressor.  

In the decision below, the Board will grant reopening of the claim for service connection for PTSD.  The reopened claim for service connection for a psychiatric disability has been recharacterized to include the diagnosed MDD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied entitlement to service connection for PTSD.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the August 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran has PTSD related to a corroborated in-service stressor and whether MDD is related to service.


CONCLUSIONS OF LAW

1.  The RO's August 2008 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the August 2008 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for PTSD have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, PTSD and MDD were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In an August 2008 rating decision the RO denied to reopen the claim of entitlement to service connection for PTSD because evidence submitted was not new and material.  Specifically, the RO continued the denial of service connection for PTSD based on a lack of medical evidence establishing that the Veteran's diagnosed PTSD originated during military service or was a result of in-service disease, injury, or event.  At the time of the August 2008 denial, the evidence before the RO included service treatment records showing no treatment for a psychiatric condition, a post service May 2006 psychological assessment from the Vet Center, and a May 2008 psychological assessment report from S.B.C., Ph.D.  Both reports reflect diagnoses of PTSD.  The Veteran was notified of the denial in a letter dated in August 2008 but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received more than one year following the August 2008 rating decision includes several buddy statements to include a December 2010 statement from Mr. D.A., a fellow service member who served during the time period and near the event of the Veteran's reported stressor, and corroborates the Veteran's reports concerning the assault and suicides he witnessed during his duties at the stockade.  Additionally, an April 2010 statement from fellow service member, Mr. D.S., who served with the Veteran during basic training and who also witnessed the sexual assault of another service member.  The April 2010 and December 2010 statements with respect to the Veteran's reported stressors are competent evidence within an individual's personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These statements are also presumed credible for purposes of reopening, thus reflecting a possible nexus between the current psychiatric condition and service.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for PTSD is thus warranted.

II. Service Connection

The Veteran seeks service connection for PTSD that he asserts is attributable to multiple in-service stressors.  Specifically, the Veteran explained that his military occupational specialty (MOS) was Military Police (MP) and during duty at a prison known as "the stockade" he was exposed to constant harassment to include being thrown down stairs, and physically assaulted by inmates who hit him in the face resulting in a broken nose and two broken teeth.  He also witnessed the suicide of a prisoner.  See May 2008 private psychological assessment by Dr. S.B.C.  The third in-service stressor the Veteran attributes to witnessing the rape of another service member during basic training.  See May 2006 statement; March 2008; September 2011 statement.

There are conflicting medical opinions on the question of whether the Veteran had PTSD during the pendency of the claim.  For the reasons indicated below, the Board will find that the evidence is at least evenly balanced as to whether the Veteran has had PTSD during the pendency of the claim and has thus met the current disability requirement.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has met the current disability requirement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board notes that duties involving the MOS of MP, to include duty at a military brig is consistent with the circumstances of the Veteran's service MOS as Military Police.  38 U.S.C.A. § 1154(a); see DD 214 Certificate of Release or Discharge from Active Duty.  In addition, the Board finds probative the statement from Mr. D.A., which states he drafted in response to the Veteran's advertisement in the Vietnam Vets magazine searching for other service members to come forward who served with the 208th MP Co at Ft. Leonard Wood, Missouri.  Specifically, Mr. A. reported that he was a MP attached with the 208th MP Co in 1967 and 1968 and distinctly remembers the riots in June and July of 1968 at the stockade.  He also recalled that some military police were injured and the reports of suicide.  Similarly, the April 2010 statement from the Veteran's fellow service member, Mr. D.S., which details he served in basic training with the Veteran and also witnessed the rape of a service member.  Mr. S. also wrote that he testified at the trial.  The Board finds that each statement is highly probative evidence corroborating the Veteran's reported in-service stressors.  There is nothing in the regulation that specifies the type of corroboration required.

The April 2010 and December 2010 statement supports the Veteran's statements of record.  In his multiple statements of record, the Veteran states that during duty at the stockade in Ft. Leonard Wood, Missouri he was assaulted by inmates of the stockade during military service.  Specifically, he was hit in the face, which resulted in a broken nose, and broken teeth.  He reports that during this time, there were several race riots and he witnessed the sexual assault of inmates by other inmates. 

As there is medical evidence of PTSD and a corroborated in-service stressor, the remaining question is whether there is a relationship between the two.

In May 2008 private psychological assessment report from S.B.C., Ph.D., a private clinical and forensic psychologist, discusses the Veteran's reports of traumatic events that occurred during service.  According to the Veteran's reports, his trained MOS was Military Police, however in service his duties included that of correctional officer at a military brig, for which he was untrained.  During this period of duty, the Veteran reported multiple physical assaults by inmates to include being shoved down stairs several times and hit in the face resulting in a broken nose, missing teeth, and possibly a detached retina.  Dr. C. diagnosed PTSD and MDD and opined that "as a result of the exposure to these traumatic events as detailed in the stressor letter, he has developed the classic symptoms of PTSD which include nightmares of the trauma, hypervigilance, intrusive thoughts, flashbacks, and social avoidance."  In so finding, Dr. C. noted that it is her professional opinion based on her experience as a police psychologist that it is true that training as a police officer poorly crosses over to the realm of correctional officer and concluded that the Veteran's test results from the MMPI-2 identified the "classic profile found in veteran's exposed to trauma . . . ."  

In a subsequent September 2009 statement, September 2013 statement, and October 2013 psychological assessment, Dr. C. reaffirmed the medical opinion linking the Veteran's PTSD and MDD to specific trauma in service.  Dr. C. explained that she administered the Trauma Symptom Inventory (TSI) test to objectively assess the Veteran's symptoms and the results indicated that he manifested the classic symptoms of PTSD to include depression, anxiety arousal, anger, and irritability, difficulty sleeping and intrusive thoughts.  According to Dr. C., the completed psychological testing from the MMPI-2 and TSI confirm diagnosis of PTSD and the scientific findings regarding the Veteran's profile on the MMPI-2 have been published in the Journal of Traumatic Stress Studies and are well accepted in the psychological profession.  Additionally, the TSI is a test standardized for use in being sensitive to traumatic stress symptoms and the Veteran showed clinically significant scores on the clinical scales of this testing instrument to include symptoms of anxiety, depression, intrusive experience, and defensive avoidance.

In December 2012 the Veteran underwent VA examination to determine the etiology of his psychiatric disabilities.  In contrast to the March 2008 and September 2009 private opinions of Dr. C., the December 2012 VA examiner opined that the Veteran does not have a diagnosis of PTSD.  The examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and he does not have a mental disorder that conforms to DSM-IV criteria.  The examiner acknowledged the May 2009 and September 2009 private opinions of Dr. S.B.C. and opined that the diagnoses of PTSD and MDD were "based entirely upon [the Veteran's] self-report of stressors.  No confirmatory information reported by [Dr. C.].  Evaluation sessions only."  Finally, the examiner opined that the Veteran's stressor of being assaulted and knocked out is a "personal trauma" and his stressor of witnessing the rape of another service member were unrelated to the fear of hostile military or terrorist activity and also unverified by JSRRC; and therefore he does not meet the full criteria for establishing a diagnosis for PTSD due to no exposure to a traumatic event.  In so finding, the examiner's rationale was that "[b]y history and presentation, [the Veteran's] symptoms do not satisfy DSM-IV-TR diagnostic criteria for PTSD nor for any other chronic psychiatric illness" and "no evidence has been found to confirm the personal trauma event nor markers that would verify the occurrence of the event."  Specifically, with respect to the Veteran's stressors, the December 2012 VA examiner discredited the Veteran's report involving assault by inmates, based on the June 2008 Memorandum, which determined the event was a "personnel Trauma" and names of the prisoners that killed themselves with dates could be researched if provided. 

Additionally, the examiner noted the buddy statements of record from the Veteran's sisters, wife and fellow service members and opined that the dates reported by the Veteran and those reported by the service members are inconsistent and do not support the time frame linking the September 1967 in service injury to his teeth with riots documented to have occurred more than six months thereafter.  Further, the examination report reflects that the Veteran was administered the PCLC T test in which he scored a 27.  The examiner concluded that the score falls below 50, the cut off score that distinguishes individuals with PTSD.

In an October 2013 psychological assessment from Dr. C., she discussed the findings of the Veteran's December 2012 VA examination.  Specifically, Dr. C. acknowledges that the December 2012 VA examination report discounts the Veteran's reported stressors based on dental service records only recording the injury to the Veteran's teeth without recording the cause of injury.  Additionally, Dr. C. notes the Veteran's reports that he was not administered a psychological test as reflected by the December 2012 examination report, however the VA examiner merely presented questions.

In a February 2014 private psychological assessment from M.R.R., Ph.D., it is noted that Dr. R. reviewed the Veteran's claims file and that he evaluated the Veteran according to the diagnostic criteria under the DSM-IV and DSM-V.  Following review of the claims file and evaluation of the Veteran, Dr. R, opined that the Veteran's current PTSD diagnosis is due to the various traumatic experiences in service, particularly the witnessed sexual assaults and the physical assault he suffered in 1967 when he was hit in the face.  In so finding, Dr. R. explained that the DSM has gone through several revisions through the years, and recently the 5th edition notes that PTSD was one of the diagnoses that received some revisions.  Dr. R. explained that PTSD was once considered a type of anxiety disorder and in the 5th edition was revised to the category "Trauma and Stress-related Disorders," which could assist with "de-stigmatizing PTSD since it is no longer an anxiety related mental illness, but a disorder connected to an event."  In evaluating the Veteran, Dr. C. noted that he met criteria A-H under the DSM-V, which is consistent with the severity of the symptoms he is suffering, which, as discussed above, are also the exact symptoms that Dr. C. determined he suffers.  

As noted above, competent medical evidence has established that the Veteran has been diagnosed with PTSD.  Additionally, service treatment records dated in September 1967 reflect the Veteran slipped and injured his mouth resulting in a traumatic injury of two front teeth broken.  

As noted above, there are conflicting findings as to whether the Veteran has PTSD due to his in-service stressors.  A March 2008, September 2009, September 2013, October 2013, and October 2016 private medical opinion from the Veteran's private provider, Dr. C., that the Veteran's symptoms were consistent with this disorder.  Additionally, a February 2014 private medical opinion from Dr. R. diagnosed PTSD, implicitly based on the in-service stressors and evaluation according to the DSM-V.  

The Board acknowledges the negative nexus opinion expressed by the December 2012 VA examiner finding it less likely than not that the Veteran has a psychiatric diagnosis that is etiologically linked to military service in part due to the Veteran's inconsistently reporting the dates of the traumatic events he experienced in service.  However, for the reasons discussed above, the Board does not find that the Veteran's statements are inconsistent.  

As two private psychologists have made similar and positive findings as to whether the Veteran has PTSD due to his in-service stressors, the evidence is approximately evenly balanced on this point.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The Board thus finds that the Veteran has PTSD related to his claimed in-service stressors.  Entitlement to service connection for PTSD is therefore warranted.  In addition, Dr. C. diagnosed MDD and explained why it was related to the Veteran's military service.  Entitlement to service connection for MDD is therefore also warranted.  As the Board is granting the benefits sought in full consideration of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.


ORDER

The application to reopen a claim for entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD and MDD is granted.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


